PER CURIAM:
Maurice A. King appeals the district court’s order denying his motion for production of transcripts at government expense. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis on appeal, we affirm on the reasoning of the district court. See United States v. King, No. CR-02-402 (E.D.Va. Dec. 2, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED